DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on October 31, 2019 and May 18, 2022 have been considered. Initialed copies of Form 1449 are enclosed herewith. 

Status of Claims
This office action is in response to amendments entered on October 31, 2019 for the patent application 16/609,866 originally filed on October 31, 2019. Claims 1-42 are cancelled. Claims 43-62 are new. Claims 43-62 are pending.

Drawings
Regarding FIGS. 1 and 6, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS.  and 6 from complying with 37 CFR 1.84(b)(1).

Regarding FIGS. 4, and 8, 37 CFR 1.84(p)(5), stated in part, requires reference characters that are not mentioned in the description shall not appear in the drawings. In the present case, reference characters 1-3 in FIG. 4 and reference characters 1-12 in FIG. 8 are used in the drawings and are not mentioned in the specification as originally filed. Therefore, the meaning is unclear and FIGS. 4 and 8 fail to comply with 37 CFR 1.84(p)(5).
Specification
The specification is objected to for the following reasons: Use of an embedded hyperlink and/or other form of browser-executable code.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 37 C.F.R. § 1.57 (d) states that other material (“Nonessential material”) may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. An incorporation by reference by hyperlink or other form of browser executable code is not permitted. Specifically, incorporation by references by hyperlinks are found on pages 29-30, within paras [0113]-[0118]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Claim Objections
Claims 43-62 are objected to because of the following informalities: typographical error the use of “and/or.” 
Claim 43, and substantially similar limitations in claim 52 and 62, fails to include the conjunction “and,” between the last limitation and the second to last limitation. The Examiner reasonably believes this is a typographical error. For the purpose of examination, the Examiner will reasonably interpret claim 43 as follows: 
“A system configured to generate a motion adjustment instruction for a user performing an action, the system comprising: 
a target module configured to obtain a target biomechanical load distribution for the user, 
a sensor arrangement configured to monitor the motion of the user so as to obtain monitored motion data, 
a monitoring module configured to calculate a monitored biomechanical load distribution for the user in accordance with the monitored motion data, 
an adjustment module configured to calculate a target adjustment to the motion of the user that corresponds to a reduction of a deviation of the monitored biomechanical load distribution from the target biomechanical load distribution, and
an instruction module configured to generate a motion adjustment instruction in accordance with the target adjustment.”
Appropriate correction is required. Claims 44-51 and 53-61 are also objected to based on their respective dependencies to claim 43 or 52.

Claim 51 recites a relative term “their” (i.e. “their style”). The Examiner reasonably believes this is a typographical error. For the purpose of examination, the Examiner will reasonably interpret claim 51 as follows: 
“wherein the system is a programmed processor-based system configured to help a user alter [[their]] a style of execution of the action…”
Appropriate correction is required.

Claim 61 recites the combination of conjunctions “and/or.” The combination of conjunctions “and/or,” makes the claim unclear whether both terms are to be considered, or if only one of them is to be considered. For the purpose of examination, the Examiner will reasonably interpret the terms in the alternative only. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Claim 43 recites “a target module,” “a monitoring module,” “an adjustment module,” and “an instruction module.”
Claim 45 recites  “the monitoring module.”
Claim 48 recites  “the adjustment module.”
Claim 49 recites  “the instruction module.”
Claim 51 recites “an artificial intelligence advice module” and “the artificial intelligence advice module.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims rejected under § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 43-51 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 43 recites “a target module,” “a monitoring module,” “an adjustment module,” and “an instruction module.” Claim 51 recites “an artificial intelligence advice module.”
These limitations are not adequately described in the specification as originally filed and forms the basis of the rejection. Specifically, the specification fails to disclose the hardware and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Furthermore, the specification does not provide a disclosure of the hardware and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed “a target module,” “a monitoring module,” “an adjustment module,” and “an instruction module,” per claim 43; and “an artificial intelligence advice module,” per claim 51 to perform the claimed functions.  As such, claims 43 and 51 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 44-51 are also rejected under 35 U.S.C. § 112(a), based on its respective dependency to claim 43.

Claims rejected under § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 43-62 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 43, 52 and 62 repeatedly recite the limitation “the motion.” The limitations are not previously introduced in claim 43, 52 and 62, respectively. As such, the limitations lack antecedent basis. Therefore, claims 43, 52 and 62 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 44-51 and 53-61 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 43 or 52.

Claims 43 and 52 recite the limitation “a motion adjustment instruction.” The limitation is previously introduced in the preamble of claim 43 and 52, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the motion adjustment instruction”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 43 or 52. Therefore, claims 43 and 52 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 44-51 and 53-61 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 43 or 52.
Claims 44-51 recite the limitation “A system according to claim 43…” The limitation “A system…” is originally introduced in the preamble of claim 43. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[A]] the system according to claim 43…”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 43. Therefore, claims 44-51 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 44 recites the limitation “motion adjustment instructions.” The limitation “a motion adjustment instruction,” is originally introduced in the preamble of claim 43. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the motion adjustment instruction”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 43. Therefore, claim 44 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 45 recites the limitations “the magnitude and direction of forces” and “the monitored motion data.” The limitations are not previously introduced in claim 43 or 45. As such, the limitations lack antecedent basis. Therefore, claim 45 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 45, 47, 50, 51, 53, 55, 58 and 59 recite the limitation “the body.” The limitation is not previously introduced in claim 43, 45, 47, 50-53, 55, 58 and 59, respectively. As such, the limitation lacks antecedent basis. Therefore, claims 45, 47, 50, 51, 53, 55, 58 and 59 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 46 recites the limitations “the pressure, “the monitored motion data,” “the monitored pressure,” “the linear acceleration,” “the rotational rate,” and “the monitored linear acceleration and rotational rate.” The limitations are not previously introduced in claim 43 or 46. As such, the limitations lack antecedent basis. Therefore, claim 46 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 47 recites the limitation “the velocity and orientation.” The limitation is not previously introduced in claim 43 or 47. As such, the limitation lacks antecedent basis. Therefore, claim 47 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 49 recites the limitations “the motion” and “the value.” The limitations are not previously introduced in claim 43 or 49. As such, the limitations lack antecedent basis. Therefore, claim 49 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 50 recites the limitations “the linear acceleration,” “the rotational rate,” “the monitored motion data” and “the monitored linear acceleration and rotational rate.” The limitations are not previously introduced in claim 43 or 50. As such, the limitations lack antecedent basis. Therefore, claim 50 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 51 recites the limitation “a user.” The limitation is originally introduced in the preamble of claim 43. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the user”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 43. Therefore, claim 51 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 51 recites the limitations “the current physical state,” “the next time interval,” and the physical state.” The limitations are not previously introduced in claim 43 or 51. As such, the limitations lack antecedent basis. Therefore, claim 51 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 51 recites the limitations “an instruction,” “the instruction,” and “subsequent instructions.” The limitation is “a motion adjustment instruction,” is originally introduced in the preamble of claim 43. As such, the subsequent limitations are either (1) not following antecedent basis; or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 43. Therefore, claim 51 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 53-61 recite the limitation “A computer-implemented method according to claim 52…” The limitation “A computer-implemented method…” is originally introduced in the preamble of claim 52. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[A]] the computer-implemented method according to claim 52…”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 43. Therefore, claims 53-61 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 53 recites the limitations “the distribution” and “the motion.” The limitations are not previously introduced in claim 52 or 53. As such, the limitations lack antecedent basis. Therefore, claim 53 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 54 recites the limitations “the indication” and “the gait.” The limitations are not previously introduced in claim 52 or 54. As such, the limitations lack antecedent basis. Therefore, claim 54 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 54 recites the limitations “an instruction.” The limitation is “a motion adjustment instruction,” is originally introduced in the preamble of claim 52. As such, the subsequent limitations are either (1) not following antecedent basis; or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 52. Therefore, claim 54 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 55 recites the limitations “the one or more monitored parts,” “the feet,” “the monitored motion data,” “the monitored feet,” “the velocity and orientation of the foot,” “the stance phase,” and “the gait cycle.” The limitations are not previously introduced in claim 52 or 55. As such, the limitations lack antecedent basis. Therefore, claim 55 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 57 recites the limitation “the physiological objective data.” The limitation is not previously introduced in claim 52 or 57. As such, the limitation lacks antecedent basis. Therefore, claim 57 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 57 recites the limitation “a target biomechanical load distribution.” The limitation is originally introduced in claim 52. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the target biomechanical load distribution”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 52. Therefore, claim 57 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 58 and 59 recite the limitations “the forces” and “the motion.” The limitations are not previously introduced in claim 52, 58 or 59. As such, the limitations lack antecedent basis. Therefore, claims 58 and 59 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 59 recites the limitations “the indicated part of the body,” “the activity” and “the endurance.” The limitations are not previously introduced in claim 52 or 59. As such, the limitations lack antecedent basis. Therefore, claim 59 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 61 recites the limitation “the results of machine learning.” The limitation is not previously introduced in claim 52 or 61. As such, the limitation lacks antecedent basis. Therefore, claim 61 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 62 recites the limitation “the user.” The limitation is not previously introduced in claim 62. As such, the limitation lacks antecedent basis. Therefore, claim 62 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43-62 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 43 is directed to “a system” (i.e. a machine); claim 52 is directed to “a computer-implemented method” (i.e. a process); and claim 62 is directed to “a computer readable storage medium” (i.e. a machine), hence each of the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “generating a motion adjustment instruction for a user performing an action,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“obtaining a target biomechanical load distribution for the user, 
monitoring the motion of the user so as to obtain monitored motion data, 
calculating a monitored biomechanical load distribution for the user, in accordance with the monitored motion data, 
calculating a target adjustment to the motion of the user that corresponds to a reduction of a deviation of the monitored biomechanical load distribution from the target biomechanical load distribution,     
generating a motion adjustment instruction in accordance with the target adjustment.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim “a practical application” because to the extent that, e.g., “a sensor arrangement,” “a programmed processor based system,” “a storage device,” “an output device,” and “a computer,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “generating a motion adjustment instruction for a user performing an action,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to “significantly more” than the judicial exception because to the extent that, e.g. “a sensor arrangement,” “a programmed processor based system,” “a storage device,” “an output device,” and “a computer,” are claimed these are generic, well-known, and conventional data gather computing elements. As evidence that this is generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 

Furthermore, “a programmed processor based system,” which is not described in the written description of the specification as originally filled, is reasonably understood to be “a computer.” The written description of the specification as originally filled discloses “a computer processor” in para. [0088] as follows: “[0088] A computer processor, memory and power supply are contained within a small module that is attached to the user's shoe. The module can communicate wirelessly with a remote computer that is used to input instructions to the coaching system. Typically, this remote computer can be a “smart phone”, tablet or personal computer.”
In other words, the Applicant’s specification discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 44-51 and 53-61 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 44-51 and 53-61 are also rejected under 35 U.S.C. § 101, based on their respective dependency to claim 43 or 52. Therefore, claims 43-62 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 62 is also rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 62 recites “a computer readable storage medium...” The specification as originally filed does not provide that “a computer readable storage medium,” can only be of a non-transitory embodiment. The limitation encompasses transitory elements such as data signals and carrier waves (i.e. software), which are non-statutory per se. As the broadest reasonable interpretation of the claim includes non-statutory embodiments, the claim is rejected as being non-statutory subject matter. Therefore, claim 62 is rejected under 35 U.S.C. § 101 as being non-statutory subject matter. See MPEP §2106.01.

Allowable Subject Matter
Claims 43-62 contain allowable subject matter. The closest prior art of record is U.S. PG Pub. 2016/0067584 to Giedwoyn, et al. (hereinafter referred to as “Giedwoyn”) and U.S. PG Pub. 2012/0078127 to McDonald, et al. (hereinafter referred to as “McDonald”). Specifically, Giedwoyn and McDonald fail to teach the independent claim limitations of “a biomechanical load distribution,” as it pertains to the claimed limitations regarding “targeting,” “monitoring,” “adjusting” or “instructing.” Therefore, claims 43-62 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 43-62 stand rejected under 35 U.S.C. §§ 101, 112(a) and 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715